DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 20, 21, 24-26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elshazly et al. (“Clock Multiplication Techniques Using Digital Multiplying Delay-Locked Loops”, IEEE Journal of Solid-State Circuits, IEEE, USA, Vol. 48, No. 6, 1 June 2013 (2013-06-01), pp. 1416-1428) (hereinafter referred to as Elshazly), in view of Chettuvetty et al. (US 9,520,888 B1); both as cited in the IDS 12/21/2021.
Regarding Claim 1, Elshazly teaches in Figure 2 an apparatus comprising: 

a locked-loop feedforward path (PD, charge pump connected between PD and LF, and LF) comprising a sampler (charge pump connected between PD and LF, and LF), a control output node (V_ctrl), a feedback input node (input node of PD receives feedback input through /N), and a reference input node coupled to a reference signal source (input node receiving REF signal); 
a voltage-controlled oscillator (VCO) (chain of inverters connected to OUT)) comprising a VCO input node (input from multiplexer), a VCO output node (OUT), and a control input node coupled to the control output node (as controlled by V_ctrl); 
a multiplexer (multiplexer as controlled by select logic) comprising a first input node (node receiving REF), a second input node (node receiving OUT), and an output node (output node connected to VCO), the first input node coupled to the reference signal source (node receiving REF), the second input node coupled to the VCO output node (node receiving OUT), and the output node coupled to the VCO input node (output node connected to VCO); and 
a divider (/N) comprising a divider input node (node receiving OUT) and a divider output node (output node connected to PD), the divider input node coupled to the VCO output node (node receiving OUT), and the divider output node coupled to the feedback input node (output node connected to PD); 
but does not explicitly disclose a sampler calibrator comprising a first calibrator input node, a second calibrator input node, and a calibrator output node, the first calibrator input node coupled to the reference signal source, the second calibrator input 
Chettuvetty et al. teaches in Figure 4 an apparatus comprising:
a PLL (402) comprising: 
a locked-loop feedforward path (PFD 410 and LP/CP 412) comprising a sampler (LP/CP 412), a control output node (output of LP/CP 412), a feedback input node (from DIV 416 to PFD 410), and a reference input mode coupled to a reference signal source (input mode receiving Fref signal);
a voltage-controlled oscillator (VCO) (414) comprising a VCO output node (output of 414) and a control input node coupled to the control output mode (output of LP/CP 412);
a divider (DIV 416) comprising a divider input node (node receiving Fref) and a divider output node (output node connected to PFD 410), the divider input node coupled to the VCO output mode (node receiving Fref), and the divider output node coupled to the feedback input node (output node connected to PFD 410); and
a sampler calibrator (NVM 406 and 404) comprising a first calibrator input node (Col. 5, lines 51-54: receives the reference clock signal for counter 404-1), a second calibrator input node (Fcal), and a calibrator output node (RC_cal[y:0], CP_cal[z:0]), the first calibrator input node coupled to the reference signal source (Col. 5, lines 51-54: receives the reference clock signal for counter 404-1), the second calibrator input node coupled to the VCO output node (Fcal is coupled to the output of 414), and the calibrator output node coupled to the sampler (RC_cal[y:0], CP_cal[z:0] is connected to LF/CP 412).  

 
Regarding Claim 2, Elshazly and Chettuvetty et al., as a whole, teach all the limitations of the present invention, wherein Chettuvetty et al. further teaches wherein: 
the sampler comprises a sampler component (as further detailed in Figures 6 and 8); and 
the calibrator output node is coupled to the sampler component (receives slopecal_code (Figure 6) and RC_cal_code (Figure 8)).  

Regarding Claim 3, Elshazly and Chettuvetty et al., as a whole, teach all the limitations of the present invention, wherein Chettuvetty et al. further teaches in Figure 8 wherein the sampler component comprises at least one of: an adjustable capacitor (848); or an adjustable resistor.  

Regarding Claim 4, Elshazly and Chettuvetty et al., as a whole, teach all the limitations of the present invention, wherein Chettuvetty et al. further teaches wherein:
the sampler component comprises at least one adjustable capacitor (848); but does not explicitly teach the at least one adjustable capacitor comprises at least one varactor.  

Therefore, because these two circuit components are art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a varactor for capacitor 848.

Regarding Claim 9, Elshazly and Chettuvetty et al., as a whole, teach all the limitations of the present application, wherein Chettuvetty et al. further teaches the apparatus, wherein: 
the sampler comprises a sampler input node (input of circuit in Figure 6/Figure 8) and a sampler output node (output node of circuit in Figure 6/Figure 8); and 
the locked-loop feedforward path comprises: 
a phase-frequency detector (PFD) (PFD 410) comprising the feedback input node (input node connected to DIV 416), the reference input node (input node connected to Fref), and a PFD output node (output node of PFD 410), the PFD output node coupled to the sampler input node (output node of PFD 410 is connected to input node of LF/CP 412, where circuit of Figure 6/Figure 8 is incorporated within the charge pump of 412); and 
a loop filter (LF within LF/CP 412) comprising a loop filter input node (as further detailed in Elshazly, the LF is connected to the output of the charge pump) and the control output node (as further detailed in Elshazly, the output of LF is connected as the 

Regarding Claim 10, Elshazly and Chettuvetty et al., as a whole, teach all the limitations, wherein Chettuvetty et al. further teaches in Figure 6 the apparatus, wherein the sampler comprises: 
a slope generator (612) comprising the sampler input node (slopecal_code signal and Icp are received as sampler inputs), the slope generator configured to generate a slope signal based on a phase indication signal provided by the PFD (as outputted by 612, where Icp is provided by PFD 410); and 
a sampling circuit (632) comprising the sampler output node (slope_cmpout), the sampling circuit coupled to the slope generator (632 is connected to 612) and configured to produce a sampled signal based on the slope signal (slope_cmpout). 
Chettuvetty et al. also further teaches in Figure 8 the apparatus, wherein the sampler comprises: 
a slope generator (812, 838-2, 838-3) comprising the sampler input node (RC_Cal_Code, charge, and discharge are received as inputs), the slope generator configured to generate a slope signal based on a phase indication signal provided by 
a sampling circuit (832, excluding 838-2 and 838-3) comprising the sampler output node (cmp_rc_p and cmp_rc_n), the sampling circuit coupled to the slope generator (832 (secluding 838-2 and 838-3) is connected to 812, 838-2 and 838-3) and configured to produce a sampled signal based on the slope signal (cmp_rc_p and cmp_rc_n).  
 
Regarding Claim 11, Elshazly and Chettuvetty et al., as a whole, teach all the limitations of the present invention, wherein Chettuvetty et al. further teaches in Figure 8 the apparatus wherein: 
the slope generator (812, 838-2, 838-3) comprises at least one of an adjustable resistor or an adjustable capacitor (Fcap); 
the calibrator output node is coupled to at least one of the adjustable resistor or the adjustable capacitor (adjusted by RC_Cal_Code); and 
the sampler calibrator is configured to adjust at least one of the adjustable resistor or the adjustable capacitor to change a time constant of the slope generator (by adjusting Fcap).  

Regarding Claim 12, Elshazly and Chettuvetty et al., as a whole, teach all the limitations of the present invention, wherein Elshazly further teaches the apparatus, wherein: 
the VCO comprises a ring VCO (as shown in the VCO of Figure 2); 

the ring VCO comprises multiple inverters coupled together in series between the VCO input node and the VCO output node, each respective inverter of the multiple inverters comprising a respective control input node of the multiple control input nodes (see the multiple inverters with the VCO).  

Regarding Claim 20, Elshazly teaches in Figure 2 an apparatus for calibrating a multiplying delay-locked loop (MDLL) (“Fig.2. Conventional MDLL block diagram”), the apparatus comprising: 
a locked-loop feedforward path (PD, charge pump connected between PD and LF, and LF) comprising:
a phase detector (PD) configured to produce a phase indication signal based on a reference signal (REF) and a feedback signal (from divider /N); and 
means for sampling the phase indication signal to produce a sampled signal (LF and the charge pump connected between PD and LF, to produce V_ctrl);
a voltage-controlled oscillator (VCO) (chain of inverters connected to OUT) coupled to the feedforward path (connected to PD through /N) and configured to generate, responsive to the sampled signal (V_ctrl), a VCO output signal based on the VCO output node (OUT);
a divider (/N) coupled to the VCO output node (chain of inverters connected to OUT) and configured to produce the feedback signal based on the VCO output signal (output node connected to PD based on OUT);

but does not explicitly disclose
the phase detector is a phase frequency detector; and
calibration means for calibrating the means for sampling based on the reference signal and the VCO output signal.
Chettuvetty et al. teaches in Figure 4 an apparatus for calibrating a PLL (402) the apparatus comprising:
a locked-loop feedforward path (PFD 410 and LP/CP 412) comprising:
a phase-frequency detector (PFD) (PFD 410) configured to produce a phase indication signal based on a reference signal and a feedback signal (output signal of PFD 410 is based on Fref and output from DIV 416);
a voltage-controlled oscillator (VCO) (414) coupled to the locked-loop feedforward path (receives output of LP/CP 412) and configured to generate, responsive to the sampled signal, a VCO output signal at a VCO output node (output of 414); 
a divider coupled to the VCO output node and configured to produce the feedback signal based on the VCO output signal (using DIV 416 through DIV1 418-0, DIV2 418-1, and 424); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the phase frequency detector of Chettuvetty et al. in place of the phase detector of Elshazly and to use the sampler calibrator teachings of Chettuvetty et al. with the charge pump and filter of Elshazly for the purpose of “compensat[ing] for variations in device performance arising from manufacturing and/or operating conditions.”  Chettuvetty et al.: Col. 2, lines 21-23.
 
Regarding Claim 21, Elshazly and Chettuvetty et al., as a whole, teach all the limitations of the present invention, and further teaches the apparatus, wherein: 
the locked-loop feedforward path comprises a loop filter configured to filter the sampled signal to produce a control signal (Elshazly: LF; Chettuvetty et al.: LF of LF/CP 412); 
the VCO is configured to generate, responsive to the control signal, the VCO output signal at the VCO output node (Elshazly: VCO, which receives V_ctrl; Chettuvetty et al.: 414, which is controlled by LF/CP 412); and 
the means for sampling comprises means for establishing a time constant corresponding to at least one slope signal (Chettuvetty et al: using Figure 6/Figure 8 within LF/CP 412).  


producing a control signal (output of PD and LF) based on a reference signal (REF) and a feedback signal (feedback input through /N);
running a voltage-controlled oscillator (VCO) (chain of inverters connected to OUT) to produce a VCO output signal responsive to the control signal (where OUT is based in part on the control signal from PD and LF);
producing the feedback signal based on the VCO output signal (using /N based on OUT);
but does not explicitly disclose
generating a sampler calibration signal based on the reference signal and the VCO output signal; and
modifying the sampling based on the sampler calibration signal.
Chettuvetty et al. teaches in Figure 4 a method for operating a phase-locked loop, the method comprising:
producing a control signal (output of LF/CP 412) based on a reference signal (Fref) and a feedback signal (from DIV 416 to PFD 410), including sampling a signal (using LF/CP 412) indicative of a phase difference between the reference signal and the feedback signal (using PFD 410, which is based on a difference between Fref and output of DIV 416);
running a voltage-controlled oscillator (VCO) to produce a VCO output signal responsive to the control signal (where 414 produces an output in response to the signal from LF/CP 412);

generating a sampler calibration signal based on the reference signal and the VCO output signal (using NVM 406 and 404 based on (1) Col. 5, lines 51-54: receives the reference clock signal for counter 404-1 and (2) Fcal);
modifying the sampling based on the sampler calibration signal (where RC_cal[y:0], CP_cal[z:0] modifies LF/CP 412).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sampler calibrator teachings of Chettuvetty et al. with the charge pump and filter of Elshazly for the purpose of “compensat[ing] for variations in device performance arising from manufacturing and/or operating conditions.”  Chettuvetty et al.: Col. 2, lines 21-23.

Regarding Claim 25, Elshazly and Chettuvetty et al., as a whole, teach all the limitations of the present invention, and further teach the method, wherein the producing the feedback signal comprises: 
producing the feedback signal responsive to a falling edge of the VCO output signal (Elshazly: using /N with the out signal of the VCO).  

Regarding Claim 26, Elshazly and Chettuvetty et al., as a whole, teach all the limitations of the present invention, wherein Chettuvetty et al. further teaches the method, wherein the generating comprises: 


Regarding Claim 29, Elshazly teaches in Figure 2 an apparatus comprising: 
a multiplying delay-locked loop (MDLL) (“Fig.2. Conventional MDLL block diagram”) comprising: 
a voltage-controlled oscillator (VCO) (chain of inverters connected to OUT)) configured to generate a VCO output signal (OUT) based on the VCO output signal (OUT) and a reference signal (Fref) and responsive to a control signal (from V_ctrl), the VCO output signal having an output frequency that is a multiple of a reference frequency of the reference signal (OUT inherently is a multiple of the input (REF) in a MDLL);
a divider configured to produce a feedback signal based on the VCO output signal (/N output is based on OUT);
a phase detector (PD) configured to produce a phase indication signal based on the reference signal and the feedback signal (PD outputs a signal based on REF and output of /N); and 
a sampler configured to produce a sampled signal based on the phase indication signal (LF produces an output based on output from PD), the control signal based on the sampled signal (V_ctrl is the output of LF);
but does not explicitly teach the phase detector is a phase frequency detector (PFD) and

Chettuvetty et al. teaches in Figure 4 an apparatus comprising:
a PLL (402) comprising: 
a voltage-controlled oscillator (VCO) (414) configured to generate a VCO output signal (output of 414);
a divider (DIV 416) configured to produce a feedback signal (output node connected to PFD 410) based on the VCO output (output of 414);
a phase-frequency detector (PFD) (PFD 410) configured to produce a phase indication signal (output of PFD 410) based on the reference signal (Fref) and the feedback signal (from DIV 416); and
a sampler calibrator (NVM 406 and 404) configured to provide a sampler calibration signal to the sampler (RC_cal[y:0], CP_cal[z:0] is connected to LF/CP 412) based on the reference signal (Col. 5, lines 51-54: receives the reference clock signal for counter 404-1) and the VCO output signal (Fcal, as connected to 414).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the phase frequency detector of Chettuvetty et al. in place of the phase detector of Elshazly and to use the sampler calibrator teachings of Chettuvetty et al. with the charge pump and filter of Elshazly for the purpose of “compensat[ing] for variations in device performance arising from manufacturing and/or operating conditions.”  Chettuvetty et al.: Col. 2, lines 21-23.
 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elshazly et al. (“Clock Multiplication Techniques Using Digital Multiplying Delay-Locked Loops”, IEEE Journal of Solid-State Circuits, IEEE, USA, Vol. 48, No. 6, 1 June 2013 (2013-06-01), pp. 1416-1428) (hereinafter referred to as Elshazly), in view of Chettuvetty et al. (US 9,520,888 B1), both as cited in the IDS 12/21/2021 and as applied to claim 1 above, and further in view of Bustamante et al. (US 5,809,431).
Regarding Claim 17, Elshazly and Chettuvetty et al., as a whole, teach all the limitations of the present invention, wherein Elshazly further teaches the apparatus, further comprising: 
a phase-locked loop (PLL) core including a reference signal input node (input node which receives Fref); and
the VCO output node is coupled to the reference signal input node of the PLL core (through /N), 
but does not explicitly teach wherein: 
the reference signal source comprises a crystal oscillator configured to generate a reference signal.  
Bustamante et al. teaches in Figure 20 the apparatus wherein: 
the reference signal source comprises a crystal oscillator configured to generate a reference signal (using crystal oscillator).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the external connection teachings of Bustamante et al. with the MDLL of Elshazly and Chettuvetty et al., as a whole, for the purpose of 

Regarding Claim 18, Elshazly and Chettuvetty et al., as a whole, teach all the limitations of the present invention, but does not explicitly teach
at least one antenna; and
a wireless interface device coupled to the at least one antenna, the wireless interface device comprising the MDLL.
Bustamente et al. teaches in Figure 20 the apparatus, further comprising: 
at least one antenna (antenna connected to diplexer); and 
a wireless interface device coupled to the at least one antenna (see rest of Figure 20 circuitry), the wireless interface device comprising the MDLL (as taught by Elshazly and Chettuvetty et al. in place of the Programmable PLL synthesizer of Bustamente).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the external connection teachings of Bustamante et al. with the MDLL of Elshazly and Chettuvetty et al., as a whole, for the purpose of illustrating how a locked loop is used within “a local multipoint distribution system”.  Bustamente et al.: Title; see also Abstract.

Regarding Claim 19, Elshazly, Chettuvetty et al., and Bustamente et al., as a whole, teach all the limitations of the present invention, wherein Bustamente et al. further teaches in Figure 21 the apparatus, further comprising: 

at least one processor operatively coupled to the display screen and at least a portion of the wireless interface device (processor), the at least one processor configured to present one or more graphical images on the display screen based on one or more wireless signals communicated via the at least one antenna using the MDLL of the wireless interface device (based on the interactions between Figure 20 and Figure 21 for the subscriber terminals; see Col. 4, lines 14-19).  

Allowable Subject Matter
Claims 5-8, 13-16, 22, 23, 27, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art does not disclose, teach or suggest the apparatus, wherein: 
the sampler component is associated with at least one impedance; and 
the sampler calibrator is configured to adjust the at least one impedance based on a reference signal provided by the reference signal source and a VCO output signal generated by the VCO.
Claims 6-8 are objected to for depending from Claim 5.


a phase detector comprising the first calibrator input node, the second calibrator input node, and a phase-detector output node that is coupled to the calibrator output node.  
Claims 14-16 are objected to for depending from Claim 13.

Regarding Claim 22, the prior art does not disclose, teach or suggest the apparatus, wherein the calibration means comprises: 
means for determining a phase difference between the reference signal and the VCO output signal; and 
accumulation means for tracking the phase difference over time, the accumulation means coupled to the means for establishing a time constant;
in combination with all the other claimed limitations.

Regarding Claim 23, the prior art does not disclose, teach or suggest the apparatus, wherein the calibrations means comprises: 
means for adjusting at least one impedance of the means for sampling to substantially align an edge of the VCO output signal with an edge of the reference signal;
in combination with all the other claimed limitations.


the sampling comprises obtaining, using at least one sampler component, a sampled signal based on the signal indicative of the phase difference between the reference signal and the feedback signal; and 
the modifying comprises adjusting an impedance of the at least one sampler component using the sampler calibration signal;
in combination with all the other claimed limitations.

Regarding Claim 28, the prior art does not disclose, teach or suggest the method, wherein the generating comprises: 
detecting a binary phase difference between the reference signal and the VCO output signal; 
accumulating the binary phase difference over time; and generating the sampler calibration signal responsive to the accumulating;
in combination with all the other claimed limitations.  

Regarding Claim 30, the prior art does not disclose, teach or suggest the apparatus, wherein the sampler calibrator is configured to adjust an impedance of at least one component of the sampler using the sampler calibration signal to substantially align an edge of the VCO output signal with an edge of the reference signal’
in combination with all the other claimed limitations.  

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/Primary Examiner, Art Unit 2849